Case 5:16-cv-00263-DMG-E Document 68 Filed 04/22/19 Page 1 of 1 Page ID #:1639



                            UNITED STATES DISTRICT COURT                                  JS-6
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES - GENERAL

  Case No.    ED CV 16-263-DMG (Ex)                                    Date   April 22, 2019

  Title Malik Brown v. DirecTV, LLC


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                               Not Reported
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
               Not Present                                               Not Present

 Proceedings: IN CHAMBERS - ORDER DISMISSING ACTION

        In light of the parties’ Stipulation of Voluntary Dismissal filed on April 22, 2019 [Doc. #
 67], the Court hereby DISMISSES this action with prejudice pursuant to Fed. R. Civ. P.
 41(a)(1)(A)(ii). Each party agrees to bear their own attorneys’ fees and costs.

 IT IS SO ORDERED.




  CV-90                            CIVIL MINUTES - GENERAL                Initials of Deputy Clerk KT
